STEVENS, Judge.
The petitioner was a painter and urges that fumes to which he was exposed caused or aggravated a lung condition.
The claim was processed, an accident award was made, ■ the petitioner returned to his employment and the claim was closed without an award for compensation. Thereafter he sought to reopen the claim urging that he had become totally disabled.
There was a group medical consultation followed by a formal hearing. The file presents some interesting procedural problems which we need not discuss. A further formal hearing was held. One medical report in the file concludes with this statement:
“From this examination I feel that there is no evidence to suspect that excessive exposure could have produced any effect on the pulmonary disability that he has.”
On the subject of aggravation, another doctor testified:
“It doesn’t aggravate it, period.”
And, in further explanation of his opinion, he testified:
“I am sure this man has such restriction of his ventilatory capacity that he cannot perform a gainful occupation. I am not arguing that point. I am sure that is true, but I am afraid the die was cast a long time ago. It is not aggravated by his occupation.”
A thorough study of the file discloses adequate evidence upon which the Commission could reasonably enter its Award denying the petitioner’s claim for an industrially related disability and compensation.
The award is affirmed.
CAMERON, C. J., and DONOFRIO, J., concur.